Order entered March 16, 1965, and order entered March 22, 1965, insofar as appealed from, unanimously reversed, without costs of these appeals to any party and motion granted, without costs. Memorandum: It was an improvident exercise of discretion for Special Term to deny the motion upon the ground of laches. We pass on no other question. (Appeal from order of Brie Special Term denying defendants’ motion to amend answer so as to interpose an affirmative defense of Canadian Guest Statute; also appeal from certain parts of order of Erie Special Term denying reargument.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Yeeehio, JJ.